Citation Nr: 1609963	
Decision Date: 03/11/16    Archive Date: 03/22/16

DOCKET NO.  09-27 819	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for hypertension, to include as secondary to service-connected diabetes mellitus with erectile dysfunction, posttraumatic stress disorder (PTSD), and coronary artery disease. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

R. Connally, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, had service from July 1967 to May 1970.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2006 decision of the Regional Office (RO) in Chicago, Illinois.

The Veteran appeared at a Board hearing before the undersigned in January 2014.  A transcript is of record.  At the hearing, the Veteran's representative asserted that the Veteran's diabetes mellitus with erectile dysfunction, PTSD, and coronary artery disease aggravated his hypertension.  The issue on the title page has been characterized accordingly.

The Board previously considered this appeal in May 2014, and remanded this issue for further development in order to afford the Veteran another VA examination regarding alternate theories of entitlement to service connection that were raised during his Board hearing.  That development was completed, and the case returned to the Board for further appellate review.

In December 2014, the Board denied service connection for hypertension, to include as secondary to service-connected diabetes mellitus with erectile dysfunction, posttraumatic stress disorder (PTSD), and coronary artery disease.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In January 2016, the Court issued an Order granting a Joint Motion for Remand by the parties, vacating the decision with respect to the issue described above, and remanding the matter to Board for further action.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, the Veteran's appeal must be remanded for further development.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's appeal so that he is afforded every possible consideration.

As noted, the Court granted a Joint Motion for Remand in January 2016.  The parties agreed that the Board erred by not ensuring that VA satisfied its duty to assist the Veteran by obtaining relevant and identified medical records.  VA has a duty to assist the Veteran in obtaining evidence necessary to substantiate his claim, including making reasonable efforts to obtain all potentially relevant records that the Veteran adequately identifies and authorizes VA to obtain.  See 38 U.S.C. § 5103A(a)(1); Moore v. Shinseki, 555 F.3d 1369, 1372-75 (Fed. Cir. 2009).  "VA will make as many requests as are necessary to obtain relevant records from a Federal department or agency."  38 C.F.R. § 3.159(c)(2).  "VA will end its efforts to obtain records from a Federal department or agency only if VA concludes that the records sought do not exist or that further efforts to obtain those records would be futile."  Id.

The Veteran testified that he receives primary care for his hypertension from
VA.  In March 2011, the Veteran notified the RO that he had undergone heart surgery at a VA hospital in November 2010.  In response, the RO obtained those records, dated from November 2010 to April 2011.  The August 2011 rating decision, which, inter alia, granted service connection for coronary artery disease, noted that the RO had considered VA treatment records dated through June 2010.  

In May 2014, the Board noted that, since the June 2009 Statement of the
Case, numerous VA and Social Security Administration records had been obtained that related to the Veteran's service connection claim for hypertension.  The Board remanded the matter, noting "All evidence received since the June 2009 SOC must be considered . . . ."  The RO subsequently issued a Supplemental SOC in October 2014, indicating that the only evidence it had subsequently reviewed was a June 2014 VA Medical Opinion Addendum.

In short, the Veteran has been in receipt of VA treatment for his cardiovascular disorders since at least 2010.  However, since that time, only records related to his 2010 heart surgery, dated from November 2010 to April 2011, have been obtained.  Thus, despite the Agency being notified of their existence and relevance, it is clear that not all of the Veteran's VA treatment records have been obtained and considered in the adjudication of his service connection claim for hypertension.

Because VA has not met its duty to assist the Veteran by ensuring that all potentially relevant VA treatment records have been obtained, remand is warranted.  See Tucker v. West, 11 Vet. App. 369, 374 (1998) (remand is appropriate "where the Board has incorrectly applied the law, failed to provide an adequate statement of reasons or bases for its determinations, or where the record is otherwise inadequate"); see also Talley v. Brown, 6 Vet. App. 72, 74 (1993) (holding that duty to assist was breached because the regional office failed to secure records that were potentially relevant).

Accordingly, the case is REMANDED for the following action:

1.  Obtain all VA treatment records since April 2011.  Any necessary authorization for the release of records should be obtained and any records identified should be requested.  All records obtained must be associated with the claims file.

2.  Schedule review of the Veteran's records by a VA examiner, with regard to the Veteran's claimed hypertension, and provide a supplemental medical opinion and adequate rationale therein.  If it is determined that additional examination of the Veteran is necessary to provide a reliable opinion and rationale, such examination should be scheduled.  The pertinent documents in the claims folder and the Board's remand instructions must be made available to and reviewed by the clinician.

In the supplemental medical opinion (or on examination, if necessary), the VA examiner is to address the following by providing an adequate rationale for each opinion, to include citation and any necessary explanation of scholarly resources used to arrive at each conclusion:

a.  State whether the Veteran's hypertension is at least as likely as not (i.e., to at least a 50 percent degree of probability) causally related to (either (a) due to or (b) aggravated by) his posttraumatic stress disorder .  

b.  State whether the Veteran's hypertension is at least as likely as not causally related to (either (a) due to or (b) aggravated by) his diabetes.  

c.  State whether the Veteran's hypertension is at least as likely as not causally related to (either (a) due to or (b) aggravated by) his coronary artery disease.  

Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it (i.e., "tie goes to the runner.").

3.  Thereafter, re-adjudicate the issue on appeal in light of all the evidence of record.  If the benefit remains denied, the Veteran and his representative should be provided a supplemental statement of the case (SSOC) that addresses all relevant actions taken on the claim, to include a summary of the evidence and applicable law and regulations considered, since the issuance of the most recent SSOC.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




